UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4879


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY JAMES KERFOOT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:12-cr-00571-ELH-1)


Submitted:   May 30, 2014                     Decided:   July 3, 2014


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A.D. Martin, LAW OFFICE OF ANTHONY D. MARTIN, Greenbelt,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Judson T. Mihok, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Larry James Kerfoot pleaded guilty, pursuant to a plea

agreement, to one count of production of child pornography, in

violation of 18 U.S.C. § 2251(a) (2012).                             Kerfoot was sentenced

to    a   within-Guidelines            sentence        of     336    months’      imprisonment,

below      the        statutory    maximum        sentence,          and    a    life        term   of

supervised release.               Counsel has filed a brief under Anders v.

California, 386 U.S. 738 (1967), indicating that there are no

meritorious           issues     for     review       but    raising       for    consideration

whether         Kerfoot     received       ineffective          assistance         of        counsel.

Kerfoot         was    informed     of     the    opportunity          to       file    a     pro    se

supplemental brief but did not do so.                               The Government did not

file a brief.           We affirm.

                 Claims of ineffective assistance of counsel generally

are       not     cognizable        on     direct           appeal     unless          the     record

conclusively demonstrates that counsel was ineffective.                                       United

States v. Powell, 680 F.3d 350, 359 (4th Cir. 2012).                                    Rather, to

allow      for        adequate    development          of     the     record,      a     defendant

generally must bring his claims in a motion under 28 U.S.C.

§ 2255 (2012).             Id.     We have reviewed the record and conclude

that      it    does     not     conclusively         demonstrate          that    counsel          was

ineffective.            Thus, Kerfoot’s ineffective assistance of counsel

claim is not cognizable on direct review.



                                                  2
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Kerfoot’s conviction and sentence.                   This

court requires that counsel inform Kerfoot, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Kerfoot requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Kerfoot.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately   presented    in   the   materials

before   this   court    and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      3